Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Examiner acknowledges applicants’ reply dated March 18, 2022, including arguments and amendments

Claims 1 – 20 were previously rejected under 35 USC 102(a)(1), as being anticipated by Auch. Examiner finds applicants’ arguments to be persuasive: to wit, Auch does not adequately anticipate all of the limitations of the independent claims 1, 8, and 15. At page 9/14 of their submission, applicants correctly state
It appears the Office Action is erroneously interpreting the index header in Auch as the claimed ‘the journal entry” and the checksum in header of Auch as the claimed “signature”. Applicant respectfully submits that the checksum in the header of Auch is the checksum of the index file itself, rather than for “the incoming data” as recited in claim 1.

For these reasons, the rejection of claims 1 – 20 as being anticipated by Auch is hereby withdrawn.

An updated search of the relevant prior art did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the claimed invention. The closest prior art discovered is Chen, et al., U.S. PG-Pub. No. 2020/0364106 (filed May 15, 2019). Chen discloses the generation of content-based signatures and the generation of journal entries corresponding to database transactions; however, Chen is silent with regards to writing the signature of the incoming data in the journal entry, and updating an awaiting index in a journal header, inter alia.

Claims 1 - 20 are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167      

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167